NO. 07-10-00306-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

NOVEMBER
24, 2010
 

 
JAMES S. JONES, M.D., APPELLANT
 
v.
 
HARDEMAN COUNTY HOSPITAL DISTRICT BY AND THROUGH ITS BOARD OF DIRECTORS;
SCOTT NAIL, AMANDA DARLING AND WYLIE TABOR, APPELLEES 

 

 
 FROM THE 46TH DISTRICT COURT OF HARDEMAN
COUNTY;
 
NO. 10,565; HONORABLE DAN MIKE BIRD, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Before us is the motion of appellees to dismiss the appeal of appellant James S.
Jones, M.D.  Our consideration of the
motion is guided by the following procedural history of this case.
            This
appeal is accelerated.  The deadline for
filing Jones’s brief was September 20, 2010. 
When the brief was not filed we notified Jones in writing that unless
his brief was filed on or before October 14, along with a motion to extend time
for filing the brief, his appeal was subject to dismissal without notice for
want of prosecution.[1]  Jones did not file a brief but filed a motion
for additional time to file his brief, requesting an extension until October
18.  We granted the motion and ordered
the brief due October 18, but Jones did not file his brief.  By letter of October 25, we ordered Jones to
file his brief and a motion for extension of time for filing the brief on or
before November 4.  Jones has made no
response to our order.
On November 1, appellees
filed a motion to dismiss the appeal asserting Jones has not timely prosecuted
his appeal and did not comply with an order of the Court.[2]  According to the certificate of conference
attached to the motion, counsel for appellees was
unable to confer with counsel for Jones about the motion by telephone but left
a message which received no response.  We
held the motion for more than ten days but Jones has filed no response.
            Because
Jones did not timely file his brief and did not comply with an order of the
Court, we grant appellees’ motion and dismiss the
appeal.  Tex. R. [Civ].
P. 38.8(a), 42.3(b),(c).
Per Curiam 
 
 




[1] See Tex. R.
App. P. 38.8(a)(1) and 42.3(b). 
 


[2] See Tex. R.
App. P. 42.3(b)(c).